

Exhibit 10.27


SIXTH AMENDMENT TO
EXCLUSIVE LICENSE AGREEMENT




This Sixth Amendment to Exclusive License Agreement (this “Sixth Amendment”) is
made as of November 30, 2013 by and among Alphatec Spine, Inc., a Delaware
corporation with a principal place of business at 5818 El Camino Real, Carlsbad,
California 92008 ("Licensee"), and Progressive Spinal Technologies LLC (PST), a
limited liability company organized under the laws of the state of Delaware,
with an address at 101 E. Mill Street, Unit P, Quakertown, PA 18951
("Licensor").


RECITALS


Reference is made to that certain Exclusive License Agreement dated December 18,
2007, as amended, between the parties to this Sixth Amendment (the “Agreement”).


The Parties desire to amend the Agreement as set forth herein.


Now, therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties hereto, the Parties hereto agree as follows:


1.    AMENDMENTS


1.1    Amendment and Restatement of Section 1.20. Section 1.20 of the Agreement
is hereby deleted and replaced in its entirety with the following language:
1.20    “Territory” shall mean all countries and jurisdictions of the world,
excluding the United States of America; provided that the exclusion of the
United States from the Territory shall only apply with respect to the sale of
Licensed Products in the Territory.
1.2    Amendment and Restatement of Section 2.1. Section 2.1 of the Agreement is
hereby deleted and replaced in its entirety with the following language:


2.1    License to Licensee.


2.1.1    Exclusive Grant of License. Except as provided in Subsection 2.1.2,
Licensor hereby grants to Licensee, an exclusive (even as to Licensor and its
Affiliates), royalty-bearing license, including the right to grant sublicenses
in accordance with Subsection 2.1.3, under the Licensed Patent Rights and
Licensed Technology, anywhere in the Territory: (i) to conduct

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



research and development in support of licensed uses described in clause (ii) of
this Subsection, and (ii) to make, have, import, export, use, offer for sale or
sell Licensed Products in the Licensed Field, subject to the terms and
conditions of this Agreement.


2.1.2 Non-exclusive Grant of License. The license and rights granted in this
Agreement to Licensee shall be non-exclusive in: (i) the People’s Republic of
China (“China”); and (ii) Russia. Both Licensor and Licensee and their
respective authorized agents and representatives shall have the right to make,
have, import, export, use, offer for sale or sell products using the Technology,
to conduct research and development in support of such uses, and to seek
regulatory approvals for sale of products using the Technology in China and
Russia. Other than subsection 2.1.1, all provisions of this Agreement shall
apply to any sales or other activities of Licensee in China and Russia involving
the Licensed Technology.


2.1.3 Right to Sublicense. Licensee shall have the right to grant sublicenses,
subject to the terms of this Agreement, to all or any portion of its rights
under the license granted pursuant to this Subsection 2.1.    


1.3    Amendment and Restatement of Section 4.1.2. Section 4.1.2 of the
Agreement is hereby deleted and replaced in its entirety with the following
language:
4.1.2 Milestone Payments. Licensee shall pay milestone payments to Licensor
(each such payment a “Milestone Payment”) as specified below no more than thirty
(30) days after the corresponding event designated below, unless this Agreement
has been terminated prior to such due date. No milestone payments described in
this Subsection 4.1.2 shall be credited against or otherwise reduce any other
amounts payable hereunder.
Event                                    Milestone Payment


Regulatory clearance to sell any Licensed Product             [***]
in China, whether by Licensor, Licensee, or an             
authorized agent of either of them; provided
that the Licensee is entitled to market and sell a
Licensed Product in China following the receipt
of such regulatory clearance


1.4    Amendment and Restatement of Section 4.1.3. Section 4.1.3 of the
Agreement, consisting of Subsections 4.1.3.1, 4.1.3.2 and 4.1.3.3, as added by
the Fifth Amendment to the Agreement, is hereby deleted and is replaced in its
entirety with the following language:



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



4.1.3 Royalty Payments. During the Term, Licensee shall pay to Licensor within
thirty (30) days of the end of each calendar quarter, commencing with the
quarter ended December 31, 2013, earned royalties of eleven and one-fourth
percent (11.25%) of Net Sales during such calendar quarter. Each royalty payment
shall (i) be accompanied by a report specifying: the Net Sales (including an
accounting of any deductions taken in calculation of Net Sales) and (ii) state
the applicable exchange rate used in conversion from any country’s foreign
currency to United States Dollars (which conversion shall be determined in
accordance with Subsection 4.2.2). Earned royalties described in this Subsection
4.1.3 shall only be credited against minimum royalties which would otherwise be
due as contemplated by Subsection 4.1.4 and shall not be credited against or
otherwise reduce any other amounts payable hereunder.


1.5    Amendment and Restatement of Section 4.1.4. Section 4.1.4 of the
Agreement, consisting of Subsections 4.1.4.1, 4.1.4.2 and 4.1.4.3, as added by
the Fifth Amendment to the Agreement, is hereby deleted and is replaced in its
entirety with the following language:


4.1.4 Minimum Royalties.


4.1.4.1    Semi-annual payments. Effective January 1, 2014 and during the Term,
Licensee shall pay Licensor minimum royalties on a semi-annual basis for the six
(6)-month periods ending June 30 and December 31 in each year, in the amount and
manner provided in this Subsection. For each such six (6)-month period, in the
event that the sum of the earned royalties on Net Sales timely paid in
accordance with Subsection 4.1.3 with respect to the two (2) calendar quarters
comprising such six (6)-month period are less than the minimum royalty for such
six (6)-month period, Licensee shall pay the difference between the earned
royalty amount and the minimum royalty amount to Licensor, no later than sixty
(60) days after the conclusion of such six (6)-month period:


Six (6)-month period                        Minimum Royalty        


January 1 – June 30                            [***]        
July 1 – December 31                            [***]


4.1.4.2 No credits. No minimum royalty payment described in this Subsection
4.1.4 shall be credited against or otherwise reduce any other amounts payable
hereunder.
    
1.6    Amendment and Restatement of Section 6.1. Section 6.1of the Agreement is
hereby deleted and is replaced in its entirety with the following language:


6.1    Prosecution and Maintenance of Patents.
        

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



6.1.1    Non-U.S. Licensed Patent Rights. Licensee shall be responsible, at its
cost, for preparing, filing and prosecuting, as agent for and in the name of
Licensor, any applications for the Licensed Patent Rights outside of the United
States listed on Schedule A, and for maintaining, in the name of Licensor, any
patents obtained thereon. Licensee shall keep Licensor reasonably apprised as to
the prosecution of each such patent application and maintenance of any patents
obtained thereon. Licensee agrees to send Licensor copies of all documents and
information related to each of the patent applications within thirty (30) days
of filing or receipt, or in any event upon request of Licensor.


6.1.2 U.S. Patents.    Licensor shall be responsible, at its cost, for
preparing, filing and prosecuting any applications for patents in the United
States listed on Schedule A, and for maintaining any patents obtained thereon.


6.1.3    Abandonment by Licensor. Licensor shall have the right in its
discretion to abandon or otherwise cause or allow to be forfeited, any patents
or applications for non-U.S. Licensed Patent Rights shown on Schedule A (each a
“Discontinued Patent”). Licensor shall give Licensee at least sixty (60) days
written notice prior to abandonment or other forfeiture of any such Discontinued
Patent so as to permit Licensee to exercise its rights under section 6.3.


1.7    Deletion of Section 9.2.3. Section 9.2.3 of the Agreement, as added by
the Fifth Amendment, is hereby deleted in its entirety.


1.8    Amendment of Section 11.1.     The addresses for notification to Licensor
and its counsel in section 11.1 of the Agreement are amended as follows:


Licensor:    Progressive Spinal Technologies LP
101 E. Mill Street, Unit P
Quakertown, PA 18951
Attn: Tom Molz


Copy to:    Eastburn and Gray P.C.
P.O. Box 1389
60 East Court Street
Doylestown, PA 18901
Attention: Grace M. Deon


2.    MISCELLANEOUS


Within five (5) business days of the effective date of this Sixth Amendment,
Licensee shall make a payment of [***] to the Licensor. In the event of any
conflict between the provisions of this Sixth Amendment and the Agreement, the
provisions of this Sixth Amendment shall prevail. Other than as set forth in
this Sixth Amendment, the remainder of the Agreement shall remain in full force
and effect.





Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Sixth Amendment to be executed
by their duly authorized representatives.


ALPHATEC SPINE, INC.                PROGRESSIVE SPINAL
TECHNOLOGIES LLC




By: /s/ William Patrick Ryan                By: /s/ Skott Greenlaugh
Name: W. Patrick Ryan                Name: Skott Greenlaugh
Title: COO and President, International        Title: President

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

